COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                     ORDER ON MOTION

Appellate case name:         In the Interest of R. J., Jr., A Child

Appellate case number:       01-18-00729-CV

Trial court case number:     CV29910

Trial court:                 344th District Court of Chambers County

         This is an accelerated appeal from a judgment in a suit in which the termination of
the parent-child relationship is at issue (“parental termination case”) for both the father, R.
J., Sr., and the mother, E. M. This Court’s November 20, 2018 Order reinstated this appeal
and directed appellant E.M.’s counsel, Farrah Harper, to file a brief within 20 days of the
date of that Order. Because E.M. did not timely file a brief, the Clerk of this Court’s
December 17, 2018 notice warned counsel that her brief was due within 10 days of that
notice, and that no extensions would be granted absent extraordinary circumstances. On
December 18, 2018, E.M.’s counsel filed an extension requesting until January 16, 2019.
         Appeals in parental termination cases are to be brought to final disposition within
180 days of the date the notice of appeal is filed, so far as reasonably possible. See TEX.
ST. JUD. ADMIN. R. 6.2(a) (West 2017). Here, the first notice of appeal was timely filed
on August 10, 2018, in the trial court from the August 6, 2018 final decree for termination
by appointed counsel for the mother, E. M., setting the 180-day compliance deadline for
February 6, 2019. See TEX. R. APP. P. 26.1(b). Although this is E.M.’s counsel’s first
extension, the accelerated schedule in termination cases requires greater compliance with
briefing deadlines and greater scrutiny of extensions. Appellant E.M.’s counsel contends
that an extension is needed because she was not properly notified of the September 10,
2018 notice of appeal by the Clerk of this Court. However, E.M.’s counsel appeared at the
November 16, 2018 abatement hearing and was sent the November 20, 2018 Order.
         Accordingly, appellant E.M.’s motion for an extension of time to file appellant’s
brief is GRANTED, in part, until January 4, 2019, but no further extensions will be
granted. See TEX. R. APP. P. 38.6(d).

      It is so ORDERED.
Judge’s signature: /s/ Laura Carter Higley
                   X Acting individually         Acting for the Court
Date: December 20, 2018